— In a proceeding pursuant to Mental Hygiene Law article 77 for the appointment of a conservator of the property of Hazel Swint, also known as Elexie Lisenby, Alvin Agard appeals from an order of the Supreme Court, Queens County (Kassoff, J.), entered July 26, 1990, which, inter alia, appointed the New York Foundation for Senior Citizens, Guardian Services, Inc., as conservator for a period of six months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from, by its terms, has expired. Therefore, the appeal is dismissed as academic (see, Matter of Telesca, 173 AD2d 476). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.